Citation Nr: 0711821	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with anxiety.

2.  Entitlement to service connection for the residuals of a 
head injury.

3.  Entitlement to service connection for a hearing loss 
disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bronchitis.

		
REPRESENTATION

Appellant represented by:	AMVETS





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1988 to December 
1990.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.

The veteran was scheduled, at his request, for a hearing 
before a Veterans Law Judge at the Board in March 2006, but 
he did not appear for the hearing.


FINDINGS OF FACT

1.  PTSD with anxiety was not present in service, and has not 
been related to the veteran's period of service.

2.  Residuals of a head injury have not been related to the 
veteran's period of service.  

3.  A chronic hearing loss disability has not been related to 
the veteran's period of service.

4.  Hypertension has not been related to the veteran's period 
of service.

5.  Bronchitis has not been related to the veteran's period 
of service.




CONCLUSIONS OF LAW

1.  PTSD with anxiety was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.304(f) 
(2006).

2.  The residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 
(2006).

3.  A chronic hearing loss disability was not incurred in or 
aggravated by service, and a sensorineural hearing loss 
disability may be not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2006).

4.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

5.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

In a January 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  The 
veteran was informed of the evidence that was needed to 
substantiate his claims, as well as what information and 
evidence VA would obtain in his behalf and what evidence and 
information he could submit.  He was told that he could 
submit any evidence relevant to his claims.

The Board finds that the content of the January 2003 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit any pertinent evidence.  Another VCAA letter was sent 
to the veteran in January 2005, further advising him of what 
was needed in his claim.  Further, the November 2004 SOC and 
December 2005 SSOC were issued, each of which provided the 
veteran with an additional 60 days to submit additional 
evidence.  The Board does note that the VCAA notice of 
January 2003 did not include 38 C.F.R. § 3.304(f)(3); 
however, the November 2004 SOC included this regulation and 
thus "cured" any notice defect, particularly when it was 
followed by another readjudication in the December 2005 SSOC.  
See Mayfield, supra, at 543.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Moreover, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection are being denied, any such 
matters are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, or arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000 or 4000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III. Factual background and analysis

A.  PTSD with anxiety

The veteran's service medical records (SMRs) are completely 
silent as to any complaints of or treatment for a psychiatric 
abnormality.  The entrance examination of October 1987, the 
separation examination of December 1990, and the annual 
examination of October 1992 were all within normal limits.

The veteran was first seen for complaints of anxiety in 1996.  
He reported that his aunt and his grandmother both suffered 
from anxiety.  From 1996 until 2004, the records indicate 
that he was treated with Xanax for his anxiety with panic.  
In January 2002, it was noted that he had been arrested for 
threatening his girlfriend with a screwdriver.  He stated 
that he had become upset when she refused to turn off 
televised coverage of the war.  The assessment was "rule 
out" PTSD.

VA examined the veteran in November 2003.  He stated that he 
had begun to experience anxiety and panic attacks while 
serving aboard a ship in the Persian Gulf.  He claimed that 
men aboard the ship had been raped; he was not one of them, 
but he noted that one had to be very careful to prevent this.  
The diagnoses were generalized anxiety disorder and panic 
attacks, and a personality disorder with narcissistic and 
histrionic traits.

The veteran failed to respond to a request for a detailed 
statement concerning his in-service stressors.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD with anxiety 
has not been established.  Anxiety with panic attacks was 
first mentioned in 1996; however, there is no indication in 
the objective records that this condition was present in 
service, nor has the currently diagnosed anxiety been related 
to his period of service.  Therefore, the evidence does not 
support a finding of entitlement to service connection for 
anxiety with panic attacks.  As to the claim for PTSD, there 
is no evidence of a confirmed

diagnosis of this disorder.  The VA examination of November 
2003 ruled out this condition.  Therefore, since PTSD has not 
been diagnosed, there is no current disability that can be 
related to his service.  As a consequence, service connection 
for PTSD cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD with anxiety and panic attacks.

B.  Residuals of a head injury

The SMRs are completely silent as to any complaints of, or 
treatment for, a head injury.  The entrance examination of 
October 1987, the separation examination of December 1990, 
and the annual examination of October 1992, were all within 
normal limits.

VA examined the veteran in October 2003.  He stated that he 
had struck his head on a ladder while in the Navy, which had 
resulted in a laceration, without loss of consciousness.  The 
examination noted a small scar on the left top posterior 
portion of the head.  He also said that he had had headaches 
ever since the injury.  The diagnosis was head trauma with 
residual small scar and post-traumatic headache disorder.

Upon careful review of the evidence of record, the Board 
finds that service connection for the residuals of a head 
injury has not been established.  While the VA examination 
noted the presence of a scar and a post-traumatic headache 
disorder related to head trauma, there is no indication in 
the objective records that any such head injury occurred 
during the veteran's period of active service.  As noted 
above, the service medical records make no mention of any 
such injury.  Absent some objective evidence that the injury 
claimed actually occurred during service, the preponderance 
of the evidence is against the veteran's claim for service 
connection for the residuals of a head injury.

C.  Hearing loss disability

The veteran's service medical records are completely silent 
as to any complaints of or treatment for any hearing loss.  
The entrance examination of October 1987, the separation 
examination of December 1990, and the annual examination of 
October 1992, were all within normal limits.

He was examined by VA in November 2003.  After an 
audiological evaluation, the diagnosis was of normal hearing, 
bilaterally.

Based upon the evidence of record, service connection for a 
hearing loss disability has not been established.  The 
evidence of record clearly shows no hearing loss in service, 
and no diagnosis of a current hearing loss disability.  Under 
these circumstances, service connection for a hearing loss 
disability cannot be granted.

D.  Hypertension

The veteran's SMRs are completely silent as to any complaints 
of or treatment for hypertension.  The entrance examination 
of October 1987, the separation examination of December 1990, 
and the annual examination of October 1992 were all within 
normal limits.

Post-service treatment records note that the veteran's blood 
pressure readings were normal in 1996.  By 2002, they were 
elevated.

Upon VA examination in October 2003, the veteran noted that 
his hypertension had first manifested in 1996, although the 
examiner noted that the exact date of onset was unclear.  His 
blood pressure readings were as follows:  137/104; 135/100; 
and 147/108.  The diagnosis was essential hypertension.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for hypertension 
has not been established.  There is no indication that this 
disorder was present either in service or to a compensable 
degree within one year after his separation.  Therefore, 
service connection cannot be awarded.

E.  Bronchitis

The SMRs are completely silent as to any complaints of, or 
treatment for, bronchitis; while the veteran had acute 
episodes of upper respiratory infections (colds), he was 
never treated for or diagnosed with bronchitis.  The entrance 
examination of October 1987, the separation examination of 
December 1990, and the annual examination of October 1992, 
were all within normal limits.

In November and December 1996, the veteran was treated for 
bronchitis by VA.  Pulmonary function tests (PFTs) showed a 
normal spirometry, normal lung volumes, and a normal DLCO.  A 
December 2001 outpatient treatment note referred to two 
hospitalizations for bronchitis.  

When the veteran was examined by VA in October 2003, he 
asserted that he had been exposed to asbestos in the Navy, 
noting that they were always tearing things apart while in 
dry-dock.  He complained of an occasional dry cough, with no 
sputum, hemoptysis, or anorexia.  He reported dyspnea on a 
flight of stairs, but commented that he was able to exercise.  
He stated that he had been diagnosed with asthma in 1995.  A 
chest X-ray and a chest CT scan were normal.  He failed to 
report for the scheduled PFTs.  There was no evidence of 
restrictive disease.  The diagnosis was status post 
bronchitis with an asthmatic component.  The examiner noted 
that there was no clinical or radiologic evidence of 
asbestosis.

Based upon a careful review of the evidence of record, it is 
found that service connection for bronchitis, to include as a 
result of exposure to asbestosis, has not been established.  
There is no indication in the SMRs that the veteran was ever 
treated for, or diagnosed with, bronchitis in service.  While 
there are post-service diagnoses of this condition, there is 
no suggestion of any relationship between a post-service 
diagnosis and his period of service.  Nor is there any 
indication that the veteran suffers from any lung disease 
related to asbestos exposure.  He has never been diagnosed 
with asbestosis, and the VA examination of October 2003 noted 
that there was no clinical or radiologic indication of the 
residuals of such exposure.  Therefore, the preponderance of 
the evidence is against the veteran's claim for service 
connection for bronchitis.

ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with anxiety is denied.

Entitlement to service connection for the residuals of a head 
injury is denied.

Entitlement to service connection for a hearing loss 
disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bronchitis is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


